Citation Nr: 0205777	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for varicose veins.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
right leg injury.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	P.L.P., agent



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had certified active duty for training from 
October 1963 to June 1964, and, in pertinent part, from July 
22, 1979 to August 5, 1979.  There is also of record 
uncertified, unverified evidence of active duty for training 
on May 19, 1979.

There have been prior final Board of Veterans' Appeals 
(Board) decisions rendered for each of the claims at issue.  
The veteran applied to reopen his claims in March 1993.  He 
appealed November 1994 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions on the claims.  He 
presented testimony during a hearing which was held at the RO 
by RO personnel in January 1995, and during a hearing at the 
RO before the undersigned member of the Board in February 
1998.  

In March 1993, the veteran had also filed claims for other 
disabilities.  Final decisions on those claims were rendered 
by the Board in October 1998.  The October 1998 Board 
decision also remanded the issues listed on the title page 
for further development.  In January 2000 the Board rendered 
a decision on these issues.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in turn, in April 2001, granted the 
Secretary's motion to remand the appeal to the Board.  The 
Board's January 2000 decision was vacated and the matter 
remanded for consideration of the appeal under the Veterans 
Claims Assistance Act of 2000, cited below.



FINDINGS OF FACT

1.  The Board last denied service connection for varicose 
veins in June 1992.

2.  Since June 1992, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the varicose veins claim has not been 
submitted.

3.  The Board last denied service connection for residuals of 
a right leg injury in December 1987.

4.  Since December 1987, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the right leg injury claim has not been 
submitted.

5.  The Board last denied service connection for a 
psychiatric disability in December 1987.

6.  Since December 1987, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the psychiatric disability, including 
PTSD, claim has not been submitted.


CONCLUSIONS OF LAW

1.  The Board's June 1992 decision denying service connection 
for varicose veins is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2001).

2.  The evidence submitted since the Board's June 1992 
decision is not new and material; thus, the claim of service 
connection for varicose veins cannot be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The Board's December 1987 decision denying service 
connection for residuals of a right leg injury is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

4.  The evidence submitted since the Board's December 1987 
decision is not new and material; thus, the claim of service 
connection for residuals of a right leg injury cannot be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

5.  The Board's December 1987 decision denying service 
connection for a psychiatric disability is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 1100 (2001).

6.  The evidence submitted since the Board's December 1987 
decision is not new and material; thus, the claim of service 
connection for a psychiatric disability, including PTSD, 
cannot be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not expressly consider 
the provisions of the VCAA before they were enacted, VA's 
duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the November 
1994 RO rating decisions, and that he has been provided a 
hearing officer's decision in June 1995, a statement of the 
case in July 1995, a supplemental statement of the case in 
April 1999, and other correspondence, informing him of the 
evidence considered and the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, hearing officer's decision, statement of the 
case, supplemental statement of the case and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has obtained available service medical 
records and made reasonable efforts to obtain all evidence 
necessary for the determination of the claims, and the 
veteran has been advised as recently as October 2001 that he 
has the right to submit additional evidence.  There are of 
record service, VA, and private medical records relating to 
his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  Those communications included the RO's 
November 1994 rating decisions, the June 1995 hearing 
officer's decision, the July 1995 statement of the case, the 
April 1999 supplemental statement of the case, and the 
Board's January 2000 decision and its October 2001 letter to 
the representative.  In this case, the Board finds that VA 
has complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as 
amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and 
the duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claims was consistent with the 
provisions of the VCAA.  Moreover, VA's actions are 
consistent with the amendments to 38 C.F.R. §§ 3.159 and 
3.326(a) and are consistent with 38 C.F.R. § 3.103 (2001).  
During the veteran's hearing, for instance, the undersigned 
permitted the veteran to submit sworn testimony and introduce 
any evidence and arguments which he considered material, and 
the veteran was asked questions the purpose of which was to 
explore fully the basis for claimed entitlement.  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claims.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  

Finally, the Board also notes that the VCAA specifically 
states that it shall not be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  In line with the 
above discussion, the Board concludes that the veteran has 
been fully informed of the kind of evidence required to 
reopen his claims, and that the claims cannot be reopened 
unless he presents new and material evidence with regard to 
each claim.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disability resulted from 
a disease or injury which was incurred in or aggravated by 
service or that the disability is otherwise attributable to 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The service incurrence of a psychosis may be presumed if it 
is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1137 
(West 1991 & Supp. 2001).  

Finality

All questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 1991) is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Except 
as provided in 38 U.S.C.A. § 5108 (West 1991), when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), the Federal Circuit noted that some new evidence 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge invalidated the 'reasonable 
possibility of changing the outcome' materiality test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
indicated that 38 C.F.R. § 3.156 was to be applied.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Its newness and materiality must be viewed 
in light of evidence which was already of record.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need be probative only as to 
each element that was a basis for the last disallowance.  Id. 
at 284.

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Varicose veins claim

Factual Background

The veteran's claim of entitlement to service connection for 
varicose veins was last denied by the Board in a June 1992 
decision.  He now seeks to reopen his claim.

The gist of the veteran's claim is that he aggravated his 
right leg varicose veins disability during active duty for 
training on May 19, 1979, and that as such, service 
connection is warranted.  

The "old" evidence

Evidence of record at the time of the June 1992 Board 
decision included a March 1978 service examination report 
which indicated that clinically, the veteran had varicose 
veins of his right inner thigh.  

There was also of record a December 1978 or 1979 private 
medical record from Dr. Sapia which indicated that the 
veteran had been under that physician's care since December 
1973 due to vascular insufficiency, intermittent 
claudication, and varicose veins, and that he could not walk 
long distances or be on his feet for long periods of time.  

A July 22, 1979 note from the veteran's unit commander and 
medical officer notes that he complained of problems with 
both legs.  They stated that the veteran had varicose veins 
of the right leg, and that he should avoid standing and 
prolonged walking.  He was given light duty.  A note from the 
next day states that the veteran had right leg varicose veins 
in the greater and lesser saphenous systems, and that surgery 
was recommended.  The veteran was disposed to duty, and it 
was stated that he could be given an administrative transfer 
until after surgery.  

A December 1979 private medical record from F.I. Rodriguez 
Munoz, M.D. stated that it was not possible for the veteran 
to work, effective from December 4, 1979, and that the 
diagnosis was varicose veins.

Two statements received in May 1983 from comrades of the 
veteran indicated that when they were doing an exercise on 
May 13, 1979, the veteran complained of pain in his legs, and 
that he was noted to have swollen legs.  Later on, they had 
summer camp from July 22 to August 5, 1979, and at that time, 
the veteran was referred to a service department physician, 
surgery was recommended, and the veteran was later discharged 
from the service in July 1980.  

An October 1985 statement from the veteran stated that he had 
been treated by Dr. Sapia on May 21, 1979, and that the 
doctor gave him medication.  On July 22, 1979, he reported 
for training and was doing well until the end of the day, 
when his legs were swollen and hurting, so he went to sick 
call.  He underwent right leg surgery on December 26, 1979 at 
a private hospital.  

An October 1985 National Guard Bureau medical statement 
states that the veteran was seen on July 22, 1979, for 
varicose veins which existed prior to service and were 
aggravated by service.  An investigation report for the 
National Guard Bureau dated in November 1985 states that the 
veteran had varicose veins with a right leg blood clot 
sustained on May 19, 1979, in a foot march to the training 
area, which existed prior to service and was aggravated by 
service.  It was determined to be in line of duty.

During a hearing at the RO in March 1986, the veteran 
testified that walking he had performed during the national 
guard exercise in May 1979 aggravated his varicose veins 
disability.

The Board's last denial of service connection for varicose 
veins, in June 1992, indicated that evidence which was 
received at that time was not sufficient to reopen the claim 
for service connection for varicose veins.  The Board had 
previously, in 1987 and 1989, denied service connection for 
varicose veins on the basis that they existed prior to 
service and were not aggravated by any of the veteran's 
periods of active duty for training.  

The additional evidence

In February 1994, a late December 1979 private surgical 
pathology report was received.  It indicates that the veteran 
had a varicose vein removed from his right leg in December 
1979, and that the vein exhibited phlebosclerosis.  

During a hearing at the RO in January 1995, the veteran 
described the events of March through December 1979, and 
stated that he was operated on for a blood clot in December 
1979.  He opined that the varicose veins disability was 
aggravated in service in 1979.  

A January 1995 statement from Dr. R.C. Marin reflected that 
Dr. Marin had treated the veteran since January 1980 for 
multiple disabilities including peripheral vascular 
insufficiency.  Dr. Marin related the history given by the 
veteran of an accident on May 19, 1979, while in the National 
Guard which resulted in upper right leg lesions and hematomas 
and subsequent phlebothrombosis.

During the February 1998 hearing at the RO before the 
undersigned member of the Board, the veteran indicated that 
his active duty for training in March 1979 was the reason he 
had his private varicose vein surgery in December 1979.

In December 1998, private hospital and operation reports 
showing that the veteran underwent right leg varicose veins 
surgery in December 1979 were received.

Duplicates of evidence previously of record have been 
received since the veteran applied to reopen his claim in 
March 1993.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for varicose 
veins.  The Board last denied the veteran's claim in June 
1992.  Board decisions are final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §20.1100 (2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's June 1992 decision.

The Board notes that the essential basis for the final June 
1992 Board decision was that the veteran had not shown that 
his varicose veins had been aggravated during active duty for 
training.  The Board also notes that a previous Board 
decision in September 1989 advised the veteran that the Board 
was not bound by the National Guard determination about 
aggravation.

The Board has carefully reviewed the veteran's contentions 
and the additional evidence which has been associated with 
the claims folder since the June 1992 Board decision.  Having 
so reviewed the evidence, the Board finds that new and 
material evidence has not been presented since that time.  

The evidence added to the record since the June 1992 denial 
of the claim includes duplicates of service medical records 
which were previously considered in June 1992.  Duplicate 
evidence is not new evidence.  38 C.F.R. § 3.156.  Moreover, 
the December 1979 surgical pathology report which was 
submitted in February 1994 and the reports of the December 
1979 hospitalization received in December 1998 are not new, 
as there was previously evidence of record indicating that 
the veteran had surgery in December 1979.  38 C.F.R. § 3.156.  
These records do not indicate that the surgical procedure was 
necessitated because of an aggravation of the veteran's 
varicose veins during active duty for training; there is no 
reference to his service in the records.  In other words, 
they do nothing to show aggravation.  Evidence of sequence or 
temporality is not evidence of causality.

The veteran's testimony that active duty for training in 
March 1979 aggravated his varicose veins is not new either.  
The veteran has rendered this opinion on multiple occasions 
in the past, so repeating it does not make it new.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Moreover, the Board would 
note that the veteran, being a layperson, is incompetent to 
opine as to whether or not his right leg varicose veins 
disability was aggravated by active duty for training in 
March 1979.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the veteran to reopen his claim based on new and material 
evidence, he would need to submit competent medical evidence 
indicating that injury or disease during active duty for 
training in 1979 aggravated his varicose veins disability; 
that is, he would have to submit a competent medical opinion, 
based on the record and preferably with supporting rationale, 
that indicates that injury or disease during active duty for 
training chronically increased the severity of the varicose 
veins beyond their natural progression.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991) ("Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.").  

Evidence suggesting that the veteran had leg symptoms during 
active duty for training in March 1979, and additional 
evidence indicating that he had varicose veins surgery in 
December 1979, is not the same as evidence opining that the 
varicose veins were aggravated by service.  The evidence, 
namely the March 1978 service examination report and the 
December 1979 private medical record from Dr. Sapia, showed 
that symptomatic varicose veins had existed prior to the 
reported March 1979 active duty for training.  The fact that 
they were again symptomatic during a brief period of active 
duty for training and that later surgery was recommended and 
occurred does not demonstrate aggravation.

A medical opinion indicating that and preferably medically 
explaining how a chronic worsening of the varicose veins came 
about as a result of the activities the veteran performed on 
active duty for training in March 1979 would have the effect 
of reopening the claim.  This has not been submitted.  As 
such, new and material evidence has not been received.

In the absence of new and material evidence, the veteran's 
attempt to reopen his claim of entitlement to service 
connection for varicose veins is not successful, as the 
evidence he has submitted does not meet the requirements 
found in 38 C.F.R. § 3.156(a).  In sum, the evidence 
submitted since the June 1992 Board decision is cumulative of 
evidence previously submitted.

The law is clear that the Board does not have jurisdiction to 
consider a claim over which there was a prior final decision 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Since the recently 
submitted evidence is not new and material, the claim of 
service connection for varicose veins is not reopened and the 
benefit sought on appeal remains denied.

2.  Right leg injury

Factual background

The veteran's contention is that he fractured his right leg 
during service in 1963, as reflected by his treatment 
records, and that he currently has disability because of it.  
Therefore, he feels service connection is warranted.  Service 
connection was last denied for this disability by the Board 
in December 1987.


The "old" evidence

At the time of the Board's December 1987 decision denying 
service connection for residuals of a right leg injury, there 
was of record a January 1964 service medical record showing 
that the veteran was examined after falling and twisting his 
right ankle three days beforehand.  Clinically, there was 
swelling, slight inflammation, and tenderness of his 
Achilles' tendon.  X-rays of the right ankle were negative 
for fracture.  

On physical examination for release from active duty in June 
1964, the veteran denied pertinent symptomatology and 
reported that he had broken his right leg in December 1963.  
Clinically, his lower extremities were normal.  The examiner 
noted that the veteran had not sustained a fracture but 
instead had sustained an Achilles' tendon strain with no 
residuals.

On service examination in April 1978, the veteran denied 
pertinent complaints, and clinically, his right leg was 
normal.  

A May 1983 letter from a private physician stated that the 
veteran had been under his treatment since January 1980 for 
painful syndrome of both lower extremities, accompanied by 
edema and changes of color of the skin of both lower 
extremities.

During a hearing which was held at the RO in March 1986, the 
veteran testified that he fractured his right leg in service, 
and that it was determined to be an inversion sprain.

The Board's December 1987 decision

The Board in December 1987 noted that there had been a right 
ankle injury in January 1964, but found that there was no 
current right ankle disability shown, and that as such, the 
in-service injury was acute and transitory.


The additional evidence

During the hearing which was held at the RO in January 1995, 
the veteran testified that he had a problem with his right 
leg in 1963, and that in January 1964, he was given a cast 
for it.  He appears to have been opining that his right leg 
injury which was treated in January 1964 caused his right leg 
varicose veins disability, described above.  He gave 
essentially the same testimony in February 1998.

Private and VA records of treatment from 1980 and thereafter 
make no reference to residuals of an ankle injury in service.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
right leg injury.  The Board last denied the veteran's claim 
in December 1987.  Board decisions are final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §20.1100 (2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's December 1987 
decision.

The Board notes that the essential basis for the final 
December 1987 Board decision was that the veteran had not 
shown that he had right ankle disability, or that he had 
residuals of the right ankle injury which he sustained in 
January 1964. 

The Board has carefully reviewed the veteran's contentions 
and the additional evidence which has been associated with 
the claims folder since the December 1987 Board decision.  
Having so reviewed the evidence, the Board finds that new and 
material evidence has not been presented since that time.  

The veteran has not submitted any competent medical evidence 
of current right ankle disability, or of a relationship 
between any such right ankle disability and his in-service 
right ankle injury.  Competent medical evidence of both a 
right ankle disability and a nexus to service was necessary 
and lacking at the time of the December 1987 decision and is 
still lacking.  As such, new and material evidence has not 
been submitted, and the claim may not be reopened.  Evans.  
Again, the veteran is not competent to provide a medical 
opinion as to diagnosis of any current ankle disability and 
its nexus to service.  Espiritu.

In terms of the veteran's sentiment that his current right 
leg varicose veins disability was caused by a right ankle 
disability which was incurred as a result of the January 1964 
right ankle injury, secondary service connection for right 
leg varicose veins could not be obtained unless a right ankle 
disability were service-connected first, and it would further 
need to be shown that the varicose veins disability was 
proximately due to or the result of the right ankle 
disability.  38 C.F.R. § 3.310 (2001).  Medical evidence 
would be required for this showing of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

3.  Psychiatric disability including PTSD

Factual background

The veteran contends that his psychiatric disorder was caused 
by service.  Service connection was last denied for this 
disability by the Board in December 1987.  No continuous 
periods of active service for 90 days or more during 1979 are 
shown.

The "old" evidence

The veteran admitted to having been excessively worried on 
service entrance examination in March 1963.  Service medical 
records showed no treatment for psychiatric problems and did 
not diagnose a psychiatric disorder.  

The veteran denied psychiatric symptoms and was normal 
psychiatrically on service examination in April 1978.  

A May 1983 letter from Dr. Marin stated that the veteran had 
been under his care since January 1980, suffering, among 
other things, from severe emotional disturbances of the 
schizophrenic type.

The Board's December 1987 decision

In December 1987, the Board indicated that the evidence 
showed current psychiatric disability, but that such was not 
shown during any period of active duty for training.  

The additional evidence

A February 1980 private medical record received in December 
1998 states that the veteran had started showing an unusual 
attitude about six months beforehand.  In about January 1980, 
the veteran had been seen by one doctor for other problems, 
and that doctor noticed that the veteran had a nervous 
problem and referred him to a psychiatrist, who prescribed 
medication.  After evaluation, the impression was severe 
situational depression.

An April 1981 private medical record received in December 
1998 indicates that the veteran was first seen in February 
1980 for severe paranoid psychosis.  

An April 1981 private medical record from a psychiatrist, 
received in December 1998, notes that the veteran reported 
that his psychiatric symptoms started happening about over 
one year ago, when his father died.  He had been nervous from 
the time his father had fallen ill.  

A May 1981 private medical record which was received in 
December 1998 states that in 1979, the veteran began to 
complain of marked anxiety, depressed mood, dull occipital 
headaches, tremulousness, and insomnia, with visual and 
auditory hallucinations.  After clinical evaluation, the 
impression was psychiatric disorder, probably a psychosis 
with depressive features.  

A September 1982 private neurology examination report which 
was received in December 1998 states that the veteran 
reported a nervous condition with onset three years 
beforehand.  The diagnosis was psychiatric disorder.  

In a January 1995 statement, Dr. Marin reported treating the 
veteran since January 1980 for several disabilities including 
emotional maladjustment.

During the hearings which were held before an RO hearing 
officer in January 1995 and before the undersigned Board 
member in February 1998, the veteran testified about his 
service experiences and that he now has a nervous condition.  
At one point in service, he had to see a priest, because 
there was a mix-up and they were going to send him to 
Vietnam.  He stated that he first started getting psychiatric 
treatment in 1980, after his surgery for varicose veins of 
the right leg.  He felt that the surgery for varicose veins 
might have caused his psychiatric disability.

PTSD has not been diagnosed.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  The Board last denied the veteran's claim in 
December 1987.  Board decisions are final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's December 1987 
decision.

At the time of that decision, evidence showed a psychiatric 
disorder, but no symptoms of such during any period of 
service and no nexus to any in-service disease or injury.  

As such, for there to be new and material evidence, the 
veteran would need to submit competent evidence of a 
pertinent in-service disease or injury, and a medical opinion 
indicating that there is a nexus between his current 
psychiatric disorder and such in-service disease or injury.  
Evans.

He has not done this.  His testimony, coming from a 
layperson, is not competent medical evidence of a nexus to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The 
medical evidence from the early 1980's is not new and 
material either, as it had already been known that the 
veteran had a psychiatric disability from about early 1980 
onward, and because it does not indicate that there is a 
nexus between such psychiatric disability and any in-service 
disease or injury.  Evans; Reonal.  Since active service for 
90 or more days in 1979 is not shown, the provisions of 
38 U.S.C.A. §§ 1101(3), 1112, and 1113 and 38 C.F.R. §§ 3.307 
and 3.309, providing for presumptive service connection, do 
not supply the necessary nexus to service.  With regard to 
PTSD, there is no evidence of current PTSD.





	(CONTINUED ON NEXT PAGE)





ORDER


New and material evidence to reopen the claim for service 
connection for varicose veins not having been submitted, the 
benefit sought on appeal remains denied.

New and material evidence to reopen the claim for service 
connection for residuals of a right leg injury not having 
been submitted, the benefit sought on appeal remains denied.

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder, including PTSD, not 
having been submitted, the benefit sought on appeal remains 
denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

